DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to communications filed 11/18/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom of Great Britain and Northern Ireland on 8/31/2012.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent United States nonprovisional patent application 13/794,796.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 102 is used in FIG. 1 to refer to a component labeled "Static RAM," but reference numeral 102 is later used in FIG. 3 and FIG. 5 to refer to a component labeled "On-chip memory."  The same reference numeral is thus used in the drawings to refer to different parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…a first memory port arranged to connect to a memory space, the memory space comprising a first storage region and a second storage region, the first storage region arranged to store a plurality of data items arranged in a first sequence; and a second memory port arranged to connect to a dynamic random access memory (DRAM); wherein, during a first transfer, the transfer engine is arranged to read the plurality of data items from the first storage region according to a generated non-linear or non-consecutive sequence of memory read addresses and to write the plurality of data items to the DRAM, and wherein, during a subsequent transfer, the transfer engine is arranged to read the plurality of data items from the DRAM according to linear or consecutive address sequences, and to write the plurality of data items to the second storage region according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the plurality of data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence" (independent claim 1, lines 3-18).  The Examiner is uncertain whether "the plurality of data items" that are read from the first storage region are "the plurality of data items" that are written to the DRAM.  For the sake of examination, the Examiner has interpreted "…a first memory port arranged to connect to a memory space, the memory space comprising a first storage region and a second storage region, the first storage region arranged to store a plurality of data items arranged in a first sequence; and a second memory port arranged to connect to a dynamic random access memory (DRAM); wherein, during a first transfer, the transfer engine is arranged to read the plurality of data items from the first storage region according to a generated non-linear or non-consecutive sequence of memory read addresses and to write the plurality of data items to the DRAM, and wherein, during a subsequent transfer, the transfer engine is arranged to read the plurality of data items from the DRAM according to linear or consecutive address sequences, and to write the plurality of data items to the second storage region according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the plurality of data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence to read "…a first memory port arranged to connect to a memory space, the memory space comprising a first storage region and a second storage region, the first storage region arranged to store a plurality of data items arranged in a first sequence; and a second memory port arranged to connect to a dynamic random access memory (DRAM); wherein, during a first transfer, the transfer engine is arranged to read the plurality of data items from the first storage region according to a generated non-linear or non-consecutive sequence of memory read addresses and to write the plurality of data items read from the first storage region to the DRAM, and wherein, during a subsequent transfer, the transfer engine is arranged to read the plurality of data items from the DRAM according to linear or consecutive address sequences, and to write the plurality of data items to the second storage region according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the plurality of data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence."  Dependent claims 2-14, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 15 recites "…reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read address; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence" (independent claim 15, lines 3-13).  The Examiner is uncertain if "the first plurality of data items" that are written to a second storage region of the memory space are written in a different sequence to the second storage region or if the second storage region is simply different from the first sequence.  For the sake of examination, the Examiner has interpreted "…reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read address; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence" to read "…reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read address; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the first plurality of data items are stored in the second storage region and are arranged in a second sequence that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence."  Dependent claims 16-19, which ultimately depend from independent claim 15, are rejected for carrying the same deficiency.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 20 recites "…reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read address; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence" (independent claim 20, lines 5-15).  The Examiner is uncertain if "the first plurality of data items" that are written to a second storage region of the memory space are written in a different sequence to the second storage region or if the second storage region is simply different from the first sequence.  For the sake of examination, the Examiner has interpreted "…reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read address; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence" to read "…reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read address; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the first plurality of data items are stored in the second storage region and are arranged in a second sequence that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence."  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of U.S. Patent No. 10,296,456 ("Murrin").  The following table, in which similarities between independent claim 1 of the instant application and claim 1 Murrin are highlighted in bold, illustrates that independent claim 1 of the instant application is not patentably distinct from independent claim 1 of Murrin.  
Instant Application, Independent Claim 1
Murrin, Independent Claim 1
1. A transfer engine for use in a digital signal processing system, the transfer engine comprising: a first memory port arranged to connect to a memory space, the memory space comprising a first storage region and a second storage region, the first storage region arranged to store a plurality of data items arranged in a first sequence; and a second memory port arranged to connect to a dynamic random access memory (DRAM); wherein, during a first transfer, the transfer engine is arranged to read the plurality of data items from the first storage region according to a generated non-linear or non-consecutive sequence of memory read addresses and to write the plurality of data items to the DRAM, and wherein, during a subsequent transfer, the transfer engine is arranged to read the plurality of data items from the DRAM according to linear or consecutive address sequences, and to write the plurality of data items to the second storage region according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the plurality of data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence.

1. A digital signal processing system-on-chip, comprising: a first memory storing a plurality of data items arranged in a first sequence, each data item having an associated memory address on the first memory; a second memory; and a transfer engine coupled to the first memory and the second memory and comprising a port to a dynamic random access memory (DRAM) wherein the transfer engine is configured to transfer the plurality of data items directly from the first memory to the DRAM in a first memory transfer stage and to transfer the plurality of data items directly from the DRAM to the second memory in a second memory transfer stage, wherein in the first memory transfer stage, the transfer engine is arranged to read the plurality of data items from the first memory according to a predefined non-linear sequence of memory read addresses and to write the plurality of data items to the DRAM, and wherein in the second memory transfer stage, the transfer engine is arranged to read the plurality of data items from the DRAM according to bursts of linear address sequences, each burst of linear address sequences having a length selected based on a DRAM interface burst size, and to write the plurality of data items to the second memory according to a predefined non-linear sequence of memory write addresses, such that the plurality of data items are arranged in a second sequence on the second memory that is different from the first sequence and wherein one of the first sequence and the second sequence comprises row-column interleaved data and wherein the second sequence is either row-column interleaved or de-interleaved with respect to the first sequence.



The following table, in which similarities between independent claim 15 of the instant application and independent claim 16 of Murrin are highlighted in bold, illustrates that independent claim 15 of the instant application is not patentably distinct from independent claim 16 of Murrin.
Instant Application, Independent Claim 15
Murrin, Independent Claim 16
15. A method of performing an interleaving or de-interleaving operation on data items in a digital signal processing system, the method comprising: reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read addresses; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence.

16. A method of performing an interleaving or de-interleaving operation on data items in a digital signal processing system, the method comprising: reading, from a first on-chip memory, a first plurality of data items stored in a first sequence according to a predefined non-linear sequence of memory read addresses; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to bursts of linear address sequences, each burst of linear address sequences having a length selected based on a DRAM interface burst size; and writing the first plurality of data items to a second on-chip memory according to a predefined non-linear sequence of memory write addresses, such that the data items are arranged in a second sequence on the second on-chip memory that is different from the first sequence and wherein one of the first sequence and the second sequence comprises row-column interleaved data and wherein the second sequence is either row-column interleaved or de-interleaved with respect to the first sequence.



The following table, in which similarities between independent claim 20 of the instant application and independent claim 16 of Murrin are highlighted in bold, illustrates that independent claim 20 of the instant application is not patentably distinct from independent claim 16 of Murrin.
Instant Application, Independent Claim 20
Murrin, Independent Claim 16
20. A non-transitory computer readable storage medium having stored thereon computer readable code configured to cause a method of performing an interleaving or de-interleaving operation on data items in a digital signal processing system to be performed when the code is run, the method comprising: reading, from a first storage region of a memory space, a first plurality of data items stored in a first sequence according to a generated non-linear or non-consecutive sequence of memory read addresses; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to linear or consecutive address sequences; and writing the first plurality of data items to a second storage region of the memory space according to a generated non-linear or non-consecutive sequence of memory write addresses, such that the data items are arranged in a second sequence in the second storage region that is different from the first sequence and wherein the second sequence is either interleaved or de-interleaved with respect to the first sequence.
16. A method of performing an interleaving or de-interleaving operation on data items in a digital signal processing system, the method comprising: reading, from a first on-chip memory, a first plurality of data items stored in a first sequence according to a predefined non-linear sequence of memory read addresses; writing the first plurality of data items to a dynamic random access memory (DRAM); reading, from the DRAM, the first plurality of data items according to bursts of linear address sequences, each burst of linear address sequences having a length selected based on a DRAM interface burst size; and writing the first plurality of data items to a second on-chip memory according to a predefined non-linear sequence of memory write addresses, such that the data items are arranged in a second sequence on the second on-chip memory that is different from the first sequence and wherein one of the first sequence and the second sequence comprises row-column interleaved data and wherein the second sequence is either row-column interleaved or de-interleaved with respect to the first sequence.


While claim 16 of Murrin does not appear to explicitly claim that the computer readable code for performing the method of claim 16 is encoded onto a non-transitory computer readable storage medium, the Examiner notes that the method of claim 16 of Murrin instructs a computer to perform the steps of the method of claim 16 of Murrin.  Thus, it would be an obvious matter of design choice to encode the computer readable code for performing the method of claim 16 of Murrin onto a non-transitory computer readable storage medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:30 PM, Mountain.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel C. Chappell
Primary Examiner
Art Unit 2135


/Daniel C. Chappell/Primary Examiner, Art Unit 2135